Case 20-65841-lrc        Doc 113    Filed 07/22/20 Entered 07/22/20 14:41:16             Desc Main
                                    Document      Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: July 22, 2020

                                                                      _____________________________________
                                                                                 Lisa Ritchey Craig
                                                                            U.S. Bankruptcy Court Judge
                        IN THE UNITED STATES BANKRUPTCY COURT
 _______________________________________________________________
              FOR THE NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

In re:                                                 Chapter 11

IFS Securities, Inc.,                                  Case No. 20-65841-LRC
                               Debtor.



    ORDER GRANTING DEBTOR’S MOTION TO APPROVE COMPROMISE AND
          SETTLEMENT OF CLAIMS AGAINST IFS GROUP, INC., IFS
                ADVISORY, LLC, AND ALEXYS MCKENZIE

         This matter is before the Court on the Debtor’s Motion to Approve Compromise and

Settlement of Claims Against IFS Group, Inc., IFS Advisory, LLC, and Alexys Mckenzie [Docket

No. 69] (the “Motion”). Capitalized terms used but not defined in this Order shall have the

meanings given to them in the Motion.

         The Court has considered the Motion, the objections filed by INTL FCStone International,

Inc. and the Office of the United States Trustee, and the matters reflected in the record of the

hearing held on the Motion on July 16, 2020 (the “Hearing”). It appears that the Court has

jurisdiction over this proceeding; that proper notice of the Motion has been given; that this is a

core proceeding; that the relief sought in the Motion is in the best interests of the Debtor’s estate

and its creditors; and that good and sufficient cause exists for such relief.



ACTIVE 50887738v1
Case 20-65841-lrc       Doc 113     Filed 07/22/20 Entered 07/22/20 14:41:16           Desc Main
                                    Document      Page 2 of 3



        Accordingly, it is hereby ORDERED as follows:

        1.      The Motion, as modified on the record at the Hearing, is GRANTED and the

Settlement Agreements filed at Docket No. 112 are approved.

        2.      The Debtor is authorized to take any and all actions as may be reasonably necessary

and appropriate to consummate the settlements described in the Motion, as modified.

        3.      The Debtor shall incorporate the settlements approved by this Order into any

proposed order confirming its Combined Disclosure Statement and Plan of Liquidation [Docket

No. 73] (the “Plan”).

        4.      INTL FCStone International, Inc. (“INTL”) shall be deemed to have voted in favor

of confirmation of the Plan, and shall not be entitled to object to the Plan.

        5.      The Court shall retain jurisdiction to hear and determine all matters arising from

the implementation of this Order.

                                      END OF DOCUMENT



Prepared and presented by:

GREENBERG TRAURIG, LLP

/s/ John D. Elrod
John D. Elrod
Georgia Bar No. 246604
3333 Piedmont Road, Suite 2500
Atlanta, Georgia 30305
Telephone: 678.553.2259

Consented to by:

_/s/ Ryan D. Thompson______
Ryan D. Thompson
Maynard, Cooper & Gale, P.C.
1901 Sixth Avenue North
2400 Regions/Harbert Plaza
Birmingham, Alabama 35203


ACTIVE 50887738v1
Case 20-65841-lrc     Doc 113   Filed 07/22/20 Entered 07/22/20 14:41:16      Desc Main
                                Document      Page 3 of 3



                                      DISTRIBUTION LIST

                 John D. Elrod                           Jonathan S. Adams
             Greenberg Traurig, LLP                  Office of the U.S. Trustee
            3333 Piedmont Road, NE                  362 Richard Russell Building
                   Suite 2500                           75 Ted Turner Drive
             Atlanta, Georgia 30305                   Atlanta, Georgia 30303

             Ryan D. Thompson                              Khaled Tarazi
         Maynard, Cooper & Gale, P.C.             Bryan Cave Leighton Paisner LLP
           1901 Sixth Avenue North              Two North Central Avenue, Suite 2100,
          2400 Regions/Harbert Plaza                  Phoenix, AZ 85004-4406
         Birmingham, Alabama 35203




ACTIVE 50887738v1
